 



Exhibit 10.24

Base Salaries of Named Executive Officers of TSYS

The following table sets forth the 2005 annual base salary levels of TSYS’ named
executive officers (as defined in Item 402(a)(3) of Regulation S-K):

              Name   Position   Base Salary   Richard W. Ussery  
Chairman of the Board
  $ 588,000   Philip W. Tomlinson  
Chief Executive Officer
  $ 617,400   M. Troy Woods  
President and Chief Operating Officer
  $ 424,000   William A. Pruett  
Senior Executive Vice President
  $ 355,000   Kenneth L. Tye  
Senior Executive Vice President and
  $ 328,000      
Chief Information Officer
       

